Citation Nr: 1230727	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  03-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep impairment, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for bilateral upper extremity numbness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for bilateral lower extremity numbness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to April 1973, February 1978 to June 1978; August 1986 to January 1987 and from November 1990 to July 1991, to include service in the Republic of Vietnam from December 6, 1970, to December 5, 1971, and in Southwest Asia from January 2, 1991, to June 20, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the claimed sleep impairment, including insomnia, is a symptom of a known clinical diagnosis, is not of an independent pathology, is not related to service or to an incident of service origin and was not present in service or until many years thereafter.  

2.  The preponderance of the evidence shows that bilateral upper extremity peripheral neuropathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that bilateral lower extremity peripheral neuropathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

CONCLUSIONS OF LAW

1.  A sleep impairment, to include insomnia, was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).  

2.  Bilateral upper extremity peripheral neuropathy was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).  

3.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations

The Veteran's service treatment records, initiating February 1995 claim, notice of disagreement (NOD) and substantive appeal are regrettably no longer contained in the claims folder, nor is the September 1997 rating action on appeal, the October Statement of the Case (SOC) or the various notification letters provided to the Veteran.  An April 2011 correspondence notified the Veteran of VA's inability to obtain/reconstruct these apparently mislaid records and afforded him the opportunity to submit any evidence and records in his possession (which he did not).  

Duties to assist and notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board's May 2008 decision/remand reflects that adequate notification was provided in May 2002, September 2003 and January 2007 letters.  The Veteran has not argued against this conclusion and as the Veteran has been represented by a service organization, it is reasonable to conclude he knows what the evidence must show to prevail on his claims.  

Regarding the duty to assist, the Veteran's available VA and private treatment records have been obtained and he has been adequately informed of, and provided an opportunity to submit, evidence, records and determinations that are no longer associated with the claims folder, including from alternative sources.  Further, the Veteran has been provided adequate VA examinations in connection with his respective claims and has declined the opportunity to testify at a Board hearing.  The AMC/RO has complied with the Board's December 2006, May 2008 and November 2010 remand instructions, and neither the Veteran, nor the record, reasonably identifies any additional records or evidence VA should seek to obtain on his behalf.  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate his claims and need not undertake any further efforts to further development the appeal.

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

	Sleep impairment

Based on a September 2002 rating action discussing the evidence of record and concluding there was no evidence of treatment of a sleep impairment condition at the time, the Board finds that the Veteran's service treatment records, although not presently of record, did not document sleep impairment or similar treatment.  See Marciniak, supra.  

Additionally, as detailed in the same September 2002 rating action, the Veteran reported difficulties sleeping during a VA Persian Gulf Registry examination but no condition was diagnosed.  However, a June 1997 VA medical opinion acknowledged the presence of such a condition and opined that it was a symptom of the Veteran's diagnosed acquired psychiatric disorder.  Id.  

The Veteran sought private psychiatric treatment in February 2003 and reported a generally consistent account of sleep impairment symptoms and indicated the symptoms were continuously present since his return from Southwest Asia.  At this time, the private medical care provided indicated the Veteran's diagnosis of depression with insomnia.  However, there is no reasonable suggestion or opinion in this private treatment record, nor any other generated by the provider, which indicates any sleep impairment, including insomnia, is a condition independent of a diagnosed acquired psychiatric disorder.  

Multiple VA psychiatric treatment records note the Veteran's generally consistent account of sleep impairment symptomatology, including those respectively dated in September 2004, December 2004, and July 2005.  The aforementioned records continually reflect documentation of his sleep impairment symptoms but only acquired psychiatric conditions are diagnosed.  Likewise, a December 2004 VA treatment record indicates the Veteran's diagnosis of a depressive syndrome with insomnia and anxiety.  As is consistent with other VA treatment records, these records contain no opinion or suggestion that the sleep impairment, including insomnia, represents a condition or diagnosis independent of a diagnosed acquired psychiatric disorder.  

During his June 2008 VA examination, the Veteran continued to detail sleep impairment symptomatology and after appropriate testing was diagnosed as having acquired psychiatric and alcohol dependence disorders, with no independent sleep impairment or similar condition being separately diagnosed.  Based on current examination findings, relevant medical evidence and his competent account of symptomatology, the examiner opined that the Veteran's sleep impairment was more likely than not related to, and a symptom of, acquired psychiatric and alcohol dependence diagnoses.  

	Merits

As to any claim that sleep impairment is linked to Agent Orange exposure, this is not one of the disabilities for which service connection may be presumed for those so exposed, (see 38 C.F.R. § 3.309(e), nor does any competent record suggest a link between this complaint and Agent Orange exposure.  Thus, service connection on this theory of entitlement is not warranted.  

The Veteran is competent to provide an account of sleep impairment symptomatology, including onset and continuity of symptomatology since service separation.  However, the Veteran does not have the necessary training and expertise to provide a competent medical diagnosis or etiological opinion regarding the condition.  Therefore, any assertion in regards to the latter matters is not probative.  

In this case, the most probative medical evidence weighs against the Veteran's service connection claim.  Particularly, the June 2008 VA examiner provides a clear medical opinion that the Veteran's sleep impairment, including insomnia, is not an independent condition but is most likely a symptom of an acquired psychiatric disorder and alcohol dependence.  The June 2008 examination opinion reflects cogent medical analysis of relevant medical evidence, current examination findings and the Veteran's competent account of symptomatology, rending the opinion highly probative of the matter at hand.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  

Both VA and private treatment records also provide probative medical evidence indicative of the competent medical assessments that the Veteran's sleep impairment is not a distinct medical condition, but a symptom of an acquired psychiatric disorder.  A private February 2003 private treatment record specifically noted the Veteran's diagnosis of depression with insomnia, conveying a medical assessment that the sleep impairment is a symptom of the acquired psychiatric condition.  Moreover, September 2004, December 2004 and July 2005 VA treatment records consistently detail sleep impairment as a manifestation of the Veteran's acquired psychiatric condition.  In this respect, the VA and private medical evidence documents virtually identical notations indicating sleep impairment as a related symptom of an acquired psychiatric condition.  

As the most probative evidence of record indicates the claimed sleep impairment, including insomnia, is a symptoms of the Veteran's diagnosed acquired psychiatric condition and alcohol dependence, the Board finds the preponderance of the evidence to competently attribute the condition/symptoms to a known clinical diagnosis (e.g., an acquired psychiatric disorder and alcohol dependence).  Accordingly, presumptive service connection as a qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317, is not warranted.  

Further, since service connection for a psychiatric disability is not in effect, service connection for sleep problems secondary to the psychiatric disorder may not be granted.  



      Bilateral upper and lower extremity numbness 

The first evidence of the Veteran's neurological treatment is a May 1999 VA treatment record.  His symptoms were ultimately diagnosed as peripheral neuropathy related to alcohol dependence.  Since the Veteran has a diagnosed disorder, that is, the condition is a known clinical entity, entitlement to benefits under 38 C.F.R. § 3.317 is not in order.  Likewise, since the Veteran's peripheral neuropathy is not of the sort for which service connection may be presumed based on Agent Orange exposure (see38 C.F.R. § 3.309(e)) service connection on that basis is not warranted.  In this regard, any contention that these symptoms have been present since Vietnam service are not credible given the Veteran's 1993 report to medical providers that the symptoms began 5 to 6 years earlier.  The reported onset given in that context is considered more probative than when later given in the context of a claim for benefits which could be rewarded if the date of onset claimed on that later occasion was accepted as accurate.  In addition, a competent medical opinion has linked the cause of the condition to the Veteran's alcohol dependence, which is not service connected.  Under these circumstances, a basis upon which to grant service connection has not been presented.  


ORDER

Service connection for a sleep impairment, including as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


